 


109 HR 6404 IH: House Staff Privacy Act
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6404 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Wicker introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To remove information on salaries paid to employees of the House of Representatives from the public reports on disbursements of the House, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the House Staff Privacy Act.   
2.Removing Information on Staff Salaries From Public Reports on House Disbursements 
(a)Removal of InformationSection 106(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 104b(b)) is amended— 
(1)in paragraph (1), by striking the semicolon at the end and inserting the following: , other than the name of any individual (other than a Member of the House of Representatives) who receives a disbursement for a salary;; and 
(2)in paragraph (3), by striking the semicolon at the end and inserting the following: , other than any individual (other than a Member of the House of Representatives) who renders a service for which the individual received a salary;. 
(b)Including Information on Aggregate Amount of Payments Made for Staff Salaries by Member OfficesSection 106(b) of such Act (2 U.S.C. 104b(b)) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by redesignating paragraph (6) as paragraph (7); and 
(3)by inserting after paragraph (5) the following new paragraph: 
 
(6)for each office of a Member of the House of Representatives, the aggregate amount of payments made for salaries of individuals employed by the office; and. 
(c)DefinitionSection 106 of such Act (2 U.S.C. 104(b)) is amended— 
(1)by redesignating subsections (e) and (f) as subsections (f) and (g); and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.. 
3.Effective DateThe amendments made by this Act shall apply with respect to reports for periods beginning on or after the date of the enactment of this Act.  
 
